DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 8/20/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract of the disclosure is objected to because it appears to be longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of claim 1 cannot be ascertained because “wherein, upon initial operation of the device the movable component is contained in the pressurized fluid” renders claim 1 indefinite.  This appears to be a manner of stating that the movable component is in operation with the pressurized fluid, but the Office isn’t exactly sure what Applicant means by this recitation.  This limitation does not appear to be stated this way in the specification otherwise.  For example, just considering the many drawings filed, it appears as if the movable component is contained within an operating chamber, within which the movable component operates, which for examination purposes is how the claim has been interpreted—but the claim states the movable component is contained in the pressurized fluid.  It wasn’t clear to the Office whether Applicant intended something in particular by this particular choice of words for this limitation.  Applicant should clarify this limitation or otherwise provide clarifying remarks regarding it.
Claims 2-9 are rejected due to dependency on claim 1.
As an aside, the Office notes the definitions of some claim terms used, such as “substantially” (meaning at least 95%) as defined in the specification (see paragraph 26).  The term “most” in claims 3 and 13 has been given its plain meaning, as “more than not” (so “for most periods of operation,” the claim is interpreted as the stated condition being present more periods of operation than it is not present, which appears to most closely follow Applicant’s intent).  Neither of these terms presents an issue of indefiniteness.

Allowable Subject Matter
Claims 11-20 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 2-10 would be allowable due to dependency.  It is expected that a minor amendment to claim 1 will suffice to render claim 1 allowable.

Reasons for Allowance
In claim 1, the recitation of “(d) permitting the vacuum to apply a force on the second side of the movable component, thereby detectably promoting movement of the movable component in the second direction,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 11, the recitation of “(II) the first pressure, the second pressure, or both, are each detectably countered by the vacuum,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
The remaining claims are allowable due to dependency on one of claims 1 and 11.
The closest known prior art is considered to be CN 111022188 (Figs. 8 and 9, and descriptions therefor), which in claim 1 teaches  method of converting a temperature differential into work comprising: (a) providing a device comprising (I) a pressurized fluid (from 200), (II) a movable component (432 or 438) that moves in alternating directions along a stroke length in response to force applied on the movable component, (III) a vacuum (provided by the pumps “P,” “P1,” and “P2”), and (IV) access to first and second temperature sources (at 200 and 300), the first and second temperature sources having sufficiently different temperatures to create a pressure difference that can move the movable component (200 is hot and 300 is cold), wherein, upon initial operation of the device the movable component is contained in the pressurized fluid and the pressurized fluid and the vacuum remain at least substantially closed with respect to the outside environment (appears to be reasonably taught—note that the vacuum pumps only operate when it is beneficial), (b) temporarily causing the pressurized fluid and first temperature source to be in contact (at 200), directly or indirectly, to increase temperature in the pressurized fluid, thereby applying a force to move the moveable component in a first direction (as seen in Figs. 8 and 9); (c) temporarily contacting the pressurized fluid (at 300), directly or indirectly, with the second temperature source, to decrease temperature in the pressurized fluid, the second side of the movable component being oriented at least substantially opposite of the first side of the moveable component, thereby applying a force to move the movable component in the second direction (the pressure drop causes the piston 432 or piston 438 to travel in the opposite direction).  
This reference fails to teach ““(d) permitting the vacuum to apply a force on the second side of the movable component, thereby detectably promoting movement of the movable component in the second direction.”  As can be seen in Figs. 8 and 9, there are vacuum pumps disclosed on the second side of the movable component, but they don’t promote movement of the movable component in the second direction.  The vacuum pump P2 in Fig. 9 does promote movement of the movable component in the second direction, but it is not applying a force on the second side of the movable component.  It is not clear how a person having ordinary skill in the art could modify this reference in a manner that would teach the foregoing limitation.
In claim 11, CN 111022188 similarly teaches a device (Figs. 8 and 9) for transforming a temperature differential into work comprising (a) a movable component (piston 432 or 438) having a first side and a second side, wherein the first and second sides are at least substantially opposite each other and wherein the movable component is configured to move back-and-forth along a path having a stroke length when acted on by a sufficient force; (b) a pressurized fluid (from 200); and (c) a vacuum (at pumps P, P1, and P2), wherein the first side of the movable component is in communication with the pressurized fluid (from 200) and the second side of the movable component is in communication with the vacuum (as can be seen for some of the pumps); (d) a first temperature source (at 200); and (e) a second temperature source (at 300), wherein the device is at least substantially closed with respect to the pressurized gas and the vacuum (appears to be reasonably taught), and wherein, in operation (I) the alternating contact of the pressurized fluid to the first temperature source (200) and the second temperature source (300) results in the pressurized fluid causing the movable component to move in a first direction and at least substantially opposite second direction, respectively (as shown).
This reference fails to teach “(II) the first pressure, the second pressure, or both, are each detectably countered by the vacuum,” because neither force is ever detectably countered by the vacuum.  In contrast, the vacuums pumps present on the second side offer a helping force only to a force presented on the first side of the movable component.  It is not clear how a person having ordinary skill in the art could modify this reference in a manner that would teach the foregoing limitation.
WO 9206296 (Fig. 1) is another close reference teaching vacuuming of a cylinder chamber on one side of a piston, but it at least suffers the same deficiency, as the vacuum is either present on the wrong side (top side) of the movable component or it applies a helping force only in the wrong direction (not the second direction).
DE 202017005304 (Figs. 5-9, with vacuum pump at 38) is another close reference suffering at least a similar deficiency, as the vacuum is applying only a helping force (not a counter force) in the wrong direction (not the second direction).
Several additional references have been cited showing devices with a similar movable component and/or the formation of a vacuum in some manner for interaction with the movable component.  However, no reference or combination of references teaches claims 1 and 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746